Title: To Thomas Jefferson from Steuben, 21 February [1781]
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von
To: Jefferson, Thomas



Sir
 Chesterfield Court House 21st feby [1781]

As the Detachment of Continental Troops will march from Chesterfield on the 25th Inst. I wish to Join to them the Militia of this County and Dinwiddie. For this purpose they must be assembled at Dinwiddie Court house, and there wait my Orders. If you have no Objection to this Plan, an Express must immediately be dispatch[ed] to inform them, as part of the Chesterfd. Militia are on their march to Goods Bridge.
Excepting the two Regiments I have Ordered Gen. Weedon to form, and march to Williamsbg. I think the Militia on the North Side James River should not be call’d out ’though they may be ordered to hold themselves in Readiness.
In addition to the Papers You inclosed me relative to Mr. Hare, I last night received a letter from him, and an other from Major Tuberville.
As the Circumstances attending the affair may not be known to Your Excellency a detail of them may be necessary. Soon after the fleet left Westover, and previous to the Order of Goverment that no partial requisitions should be made for Property taken by the Enemy; I granted Mrs. Byrd a flag for the purpose of receiving her Negro’s &c.
I informed the person who went with the flag, that if Arnold would not send them, he might send a flag when he pleased, with Mrs. Byrds Property, and that I would give his flag a pasport.
It seems Mr. Hare has come on that Business. From all the Papers, and from evry Circumstance relating to the Affair: I find Mr. Hare has acted with the greatest impropriety, though he has  not given sufficient Warrant for making him a Prisoner: his Pasport Copy of which is inclosed, is from the Commanding Officer of the Navy on this Station, and perfectly Proper.
As he has not brought all the Property which was taken from Mrs. Byrd doubtless he has Goods, or something else on board his Vessell as a Compensation for what still is in the hands of the Enemy belonging to Mrs. Byrd. [Whether those Goods shall be received by her, or not, I conceive to be a matter only to be determined by Government. Was the same case to happen in Europe, the Suffering person; especially as she is a female and a widow, would be allowed to receive them.
If leave shall be Given to land what Mr. Hare may have brought, I shall Order his Vessell to Westover. If not she will be Ordered down the river immediately.]
I beg Your Excellencys Answer as an Express must be sent the moment I receive it.
I am with respect Your Excellencys Most Obedient

Steuben Maj. Gen.

